Exhibit 10.26

FIFTH AMENDMENT TO EMPLOYMENT CONTRACT

This FIFTH AMENDMENT (the “Amendment”) is made and entered into on the 10th day
of December, 2008, to that certain Employment Contract between NORWOOD H. DAVIS,
III (the “Employee”) and TRX, INC., a Georgia corporation (the “Company”).

WHEREAS, the Employee and the Company previously entered into that certain
Employment Contract dated December 31, 2004, as amended on August 26,
2005, June 30, 2006, April 5, 2007 and January 10, 2008 (the “Employment
Contract”); and

WHEREAS, the Employee and the Company desire to amend the Employment Contract to
change the Employee’s title, duties and compensation;

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Employee and the
Company hereby agree to amend the Employment Contract as follows, all to be
effective as of December 11, 2008:

 

1.

Section 2 of the Employment Contract shall be amended to read as follows:

“2. Duties. Effective as of the close of business on December 10, 2008, the
Employee shall cease to serve as President and Chief Executive Officer of the
Company, and effective as of December 11, 2008, the Employee shall be employed
as the Co-Founder and Chairman of the Company. As Co-Founder and Chairman of the
Company, the Employee shall have responsibilities for broad oversight of the
operations of the Company, including strategic planning, long-term initiatives
and oversight and mentoring of the President and Chief Executive Officer. In
addition, the Employee shall continue as a member of the Board of Directors of
the Company and shall assume the leadership duties as Chairman of the Board of
Directors of the Company.

The parties anticipate that the duties of the Co-Founder and Chairman of the
Company will constitute part-time employment and agree that the Employee will
devote a minimum of 32 hours per week to such duties. The Employee agrees to
devote the necessary business time, attention and energies to the Company, to
act at all times in the best interest of the Company, and agrees that he will
not, during the term of this Employment Contract, be engaged in any business
activity, whether or not such business is pursued for gain, profit or other
pecuniary advantage, that would be in conflict, or could create a conflict, with
the interests of the Company.”

 

2. The first sentence of Section 3(a) of the Employment Contract shall be
amended to read as follows:

“(a)      Base Salary. Effective as of December 11, 2008, Employee’s annual base
salary shall be $60,000 (the “Base Salary”).”

 

Page 1 of 4



--------------------------------------------------------------------------------

3. The Employee and the Company hereby agree that, notwithstanding any prior
approvals or agreements, the Employee will not be eligible for or participate in
any bonus amounts payable under the Company’s Executive Annual Incentive Plan
for the 2008 fiscal year or thereafter.

 

4. Subsections (b), (c), (d), (g), (j), (k) and (l) of Section 3 of the
Employment Contract shall be deleted and those sections shall remain blank, and
no further payments shall be made to the Employee under those provisions on or
after December 10, 2008.

 

5. Section 3(f) of the Employment Contract shall be amended by replacing the
words “five (5)” with the words “four (4)”.

 

6. A new Section 3(m) shall be added to the Employment Contract to read as
follows:

“(m)    Settlement of Contract Compensation. Pursuant to the Company’s
obligations to the Employee under this Employment Contract, the Company shall
pay the Employee an amount equal to the sum of the amounts owed as of
December 10, 2008, prior to the existence of this Amendment, under Subsections
3(a) and (g) for the remaining Term of the Employment Contract in settlement for
the changes in the Employee’s base salary and other cash compensation previously
provided under the Employment Contract. The settlement amount shall be paid in
cash payments to the Employee in accordance with the Company’s regular payroll
practices, over the period commencing on December 11, 2008 and ending on
December 31, 2010. This settlement amount shall be payable in addition to the
base salary payable under the provisions of Section 3(a) the Employment
Contract, as amended by the Fifth Amendment.”

 

7. Section 4 of the Employment Contract shall be amended by replacing the words
“shall be available to travel at the direction of the Chairman” with the words
“shall be available to travel as needed.”

 

8. Section 6(a) of the Employment Contract shall be amended by deleting the last
sentence thereof.

 

9. Section 6(b) of the Employment Contract shall be amended by amending the
third sentence thereof to read as follows:

“In the event of termination due to death or Disability, the Company shall pay
the Employee (i) any earned but unpaid Base Salary accrued through the date of
termination, (ii) reimbursement for COBRA continuation premiums that the
Employee and/or his covered spouse and dependents incur for group health plan
coverages for a period of up to 18 months; (iii) continuation of the benefits in
Sections 3(h), (i) and (m) of the Employment Contract for the remainder of the
Term.”

 

Page 2 of 4



--------------------------------------------------------------------------------

10. Section 6(b) of the Employment Contract shall be further amended by deleting
the last sentence thereof.

 

11. Section 6(c) of the Employment Contract shall be amended by amending the
first two sentences thereof to read as follows:

“(c)        Termination by the Company Without Good Cause. If the Company
terminates this Employment Contract without good cause at any time during its
Term, the Company shall pay the Employee (i) any earned but unpaid Base Salary
accrued through the date of termination; (ii) reimbursement for COBRA
continuation coverage premiums that the Employee incurs for continued group
health plan coverages for himself, his spouse and dependents for a period of up
to eighteen (18) months, and (iii) continuation of the benefits specified in
Sections 3(h), (i) and (m) of the Employment Contract for the remainder of the
Term.

 

12. Section 6(c) of the Employment Contract shall be further amended by deleting
the last sentence thereof.

 

13. Section 6(f) of the Employment Contract shall be amended to read as follows
in its entirety:

“(f)        Termination Upon Change of Control. In the event of a “Change of
Control” (as defined pursuant to the TRX, Inc. Omnibus Incentive Plan, as
amended from time to time), Employee shall have the right to terminate this
Employment Contract by sending written notice of such termination to the Company
within sixty (60) days after Employee receives notice of the occurrence of such
Change of Control. Such written notice by Employee shall contain the proposed
termination date which shall be no less than sixty (60) days and no more than
one-hundred twenty (120) days after the Company’s receipt of such notice. In the
event Employee sends notice of termination pursuant to this Section 6(f), then
on the termination date:

(i)        the Company shall pay Employee any earned but unpaid Base Salary
through his termination date;

(ii)        reimbursement for COBRA continuation premiums that the Employee
and/or his covered spouse and dependents incur for group health plan coverages
for a period of up to 18 months;

(iii)        the Company shall pay Employee the payments described under
Section 3(h), (i), and (m) of the Employment Contract for the remainder of the
Term of the Employment Contract; and

 

Page 3 of 4



--------------------------------------------------------------------------------

(iv)        any stock options held by the Employee that are not then exercisable
shall become immediately exercisable.

Such payments shall be made as follows: the amounts payable under subsection
(i) shall be made in a lump sum payment within thirty (30) days following
termination of employment, and the amounts payable under subsection (ii) and
(iii) shall be made in monthly increments following his date of termination for
the specified period of payment. Notwithstanding the foregoing, for compliance
with Section 409A of the Internal Revenue Code of 1986, no amounts shall be
payable to the Employee (or his spouse or dependents) under this subsection
(c) before the date that is six (6) months following the date of the Employee’s
termination of employment; provided, however, that the acceleration of vesting
of any stock option shall occur on the Employee’s termination date. On the date
that is six (6) months following the date of the Employee’s termination of
employment hereunder, the Employee shall be paid a lump sum amount representing
the amounts that would have been paid under this section during the 6-month
delay period but for the delay provision, and thereafter, the Employee shall
receive cash payments on the above-specified monthly basis.”

 

14. Except as specifically amended herein, the Employment Contract shall remain
in full force and effect.

 

15. This Fifth Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment
effective as of the date specified above.

 

EMPLOYEE:

/s/ Norwood H. Davis, III

Norwood H. Davis, III

COMPANY:

TRX, INC.

/s/ John F. Davis, III

John F. Davis, III

Chairman of Compensation, Corporate

Governance, and Nominating Committee

 

Page 4 of 4